Citation Nr: 1639072	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-29 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, including as due to herbicide exposure and as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from August 1966 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1.  No respiratory injury or disease or sleep apnea symptoms were manifested during service.

2.  The Veteran served in the Republic of Vietnam from February 1967 to March 1968, so is presumed to have been exposed to herbicides during service.

3.  Sleep apnea was manifested many years after service and is not causally or etiologically related to service, to include presumed herbicide exposure.

4.  Sleep apnea was neither caused nor permanently worsened beyond the natural progression by service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, including as due to herbicide exposure and as secondary to PTSD, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with a VA examination and medical opinion in April 2010.  The April 2010 VA examiner considered an accurate history of obstructive sleep apnea symptoms, diagnosis, and treatment as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the April 2010 VA examiner had adequate facts and data regarding the history and condition of sleep apnea when providing the medical opinion.  

As explained below, the April 2010 VA examiner adequately addressed the question of whether the sleep apnea was caused or aggravated by service-connected PTSD.  Although the April 2010 VA examiner did not address the question of whether sleep apnea was caused by presumed herbicide exposure, no such medical opinion was needed in the absence of competent evidence suggesting a link between sleep apnea and herbicide exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  For these reasons, the Board finds that the April 2010 VA examination report is adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with obstructive sleep apnea.  Sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include sleep apnea.  See 38 C.F.R. § 3.309(e).

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service Connection Analysis

The Veteran contends that the currently diagnosed obstructive sleep apnea manifested many years after service separation and was caused by herbicide exposure during his service in the Republic of Vietnam.  Because the Veteran served in the Republic of Vietnam from February 1967 to March 1968, herbicide exposure during service is presumed.  In the alternative, he contends that sleep apnea was either caused or permanently worsened beyond the natural progression by the service-connected PTSD.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a respiratory injury or disease or sleep apnea symptoms were manifested during service.  The service treatment records, which are complete, are absent of complaints of, diagnoses of, or treatment for sleep apnea and for respiratory problems other than colds.  At the time of the August 1970 and August 1972 service separation examinations, the lungs and chest were clinically evaluated as normal.  

Because the Veteran was treated for colds at various times throughout service with no report or complaint of sleep apnea symptoms, and the chest and lungs were clinically evaluated as normal at the August 1970 and August 1972 service examinations, the Board finds that sleep apnea is a condition that would have ordinarily been recorded during service, if it had been present; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of respiratory injury or disease or sleep apnea symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the lay and medical evidence shows no sleep apnea symptoms or sleep apnea diagnosis until approximately 1994 (i.e., many years after service separation).  See, e.g., May 2009 VA sleep medicine note (noting that the reason for consultation was obstructive sleep apnea symptoms with no prior sleep study and no continuous positive airway pressure treatment); see also April 2010 VA examination report (reporting that he had had problems with obstructive sleep apnea for 10 to 15 years but did not have a sleep study done until May 2009).  Considered together with the lay and medical evidence contemporaneous to service showing no sleep apnea symptoms, the approximate twenty-two year period between service separation in 1972 and the onset of sleep apnea symptoms approximately in 1994 is an additional factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board further notes that the lay and medical evidence contemporaneous to service, as well as the post-service lay and medical evidence, is consistent with the Veteran's lay report during the course of this appeal that sleep apnea symptoms had their onset many years after service.  

The weight of the evidence is against finding that sleep apnea, which was manifested many years after service separation, is causally or etiologically related to service, including presumed herbicide exposure during service.  Sleep apnea is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not indicated that there was evidence of a possible relationship between herbicide exposure during service and sleep apnea that developed many years later.  There is no competent medical evidence otherwise linking the Veteran's sleep apnea to service, including to presumed herbicide exposure during service, to support the theory or direct service connection based on the presumed herbicide exposure.  See Combee, 34 F.3d at 1043-1044.  

The Board notes that the Veteran submitted an email that discusses medical research articles pertaining to sleep apnea; however, the email is of no probative value.  The email reads that sleep apnea, to the author's knowledge, was a set of symptoms closely related to porphyria, porphyria could be caused by dioxin, and porphyria affected approximately nine percent of the population.  In this Veteran's case, the evidence shows no porphyria; therefore, in the absence of evidence of porphyria, the article does not constitute competent evidence suggesting a causal link between the Veteran's sleep apnea and presumed herbicide exposure.  For these reasons, both presumptive and direct service connection for the sleep apnea based on the in-service herbicide exposure during service is not warranted.  38 C.F.R. 
§§ 3.307 (a)(6), 3.309(e); Combee at 1043-1044. 

The Board next finds that the weight of the evidence is against a finding that current sleep apnea was either caused or permanently worsened beyond the natural progression (i.e., aggravated) by the service-connected PTSD.  After interview and examination of the Veteran and review of the record, the April 2010 VA examiner opined that sleep apnea was less likely than not caused by, or the result of, service-connected PTSD.  When providing rationale for the medical opinion, the April 2010 VA examiner explained that sleep apnea was known medically to be caused by complete or near complete upper airway obstruction, which interfered with the airflow while sleeping.  The April 2010 VA examiner assessed that the inability of the air to flow efficiently was what caused the unrestful sleep pattern in sleep apnea.  

The April 2010 VA examiner explained that PTSD did not cause an interference with the airflow in the upper airway creating an obstruction and, instead, was known to cause nightmares, bad memories of events that occurred during a stressful time in one's life, and depression, which all interfered with healthy sleep habits.  The April 2010 VA examiner added that PTSD did not create an obstruction, but created more of a disturbance of the thought patterns which interfered with rest and/or sleeping.    

The April 2010 VA examiner has medical expertise, had adequate information on which to base the medical opinion, and provided adequate rationale based on an accurate medical history and known medical principles.  Although the April 2010 VA examiner did not specifically use the term "aggravated" or "permanently worsened" when providing the medical opinion, the April 2010 VA medical opinion adequately addresses the question of secondary aggravation because the VA examiner explained that PTSD did not cause interference with the airflow in the upper airway.  In light of the rationale provided, it is reasonable to infer that PTSD, which does not cause interference with airflow in the upper airway, did not permanently worsen sleep apnea beyond the natural progression.  For these reasons, the April 2010 VA medical opinion is of significant probative value and weighs against a finding of service connection for sleep apnea on either a secondary causation or secondary aggravation basis. 

The Board has considered the medical article submitted by the Veteran discussing the possibility of a relationship between sleep apnea and PTSD; however, the medical article is of no probative value.  The medical article suggests that aggressive treatment of sleep apnea may lead to a more successful treatment of PTSD, and the association between PTSD and disrupted sleep caused by disordered breathing deserved further study.  The premise of the medical article is that sleep apnea symptoms may interfere with treatment of PTSD; however, the Veteran contends the reverse - that PTSD caused or worsened sleep apnea.  The medical article includes no suggestion that PTSD causes or worsens sleep apnea.  The medical article is also of a speculative nature because it only suggests the possibility of a relationship between sleep apnea and PTSD, noting that further study was needed, rather than stating any probability of relationship.  

Although the Veteran has asserted that sleep apnea is causally related to presumed herbicide exposure during service or was caused or aggravated by service-connected PTSD, he is a lay person and, under the specific facts of this case, does not have the requisite medical training or credentials to be able to render an opinion regarding the cause of his sleep apnea.  The etiology of the Veteran's sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system; sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings and physiological testing; and would require knowledge of a complex interaction or relationship between the different body systems -- physical disorder of sleep apnea with the psychological impairments of PTSD.  See Waters 601 F.3d at 1277-1278 (recognizing similarly the complexity of a nexus between a psychiatric disorder physical disorder).  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between sleep apnea, symptoms of which were manifested several years after service, and active service or service-connected PTSD (causation or aggravation) because such opinions require specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    

Thus, the weight of the evidence is against a finding that sleep apnea was caused by active service, including presumed herbicide exposure, or was otherwise caused or permanently worsened beyond the normal progression by the service-connected PTSD.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for sleep apnea, including as due to herbicide exposure and as secondary to PTSD; consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for sleep apnea, including as due to herbicide exposure and as secondary to PTSD, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


